Citation Nr: 1042407	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  10-38 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post prostatectomy, with residual stricture disease, to include 
as secondary to in-service herbicide exposure (hereafter referred 
to as prostate cancer).


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

FINDING OF FACT

The Veteran has not been shown to have prostate cancer 
attributable to Agent Orange exposure or any other incident of 
service.


CONCLUSION OF LAW

The Veteran's prostate cancer is not due to, or the result of, 
Agent Orange exposure or any other incident of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, and 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in November 2009.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  On his October 2009 initial claim, the Veteran 
identified 2 doctors who treated him for his prostate cancer.  
The Veteran was provided 2 additional authorized release forms in 
his November 2009 VCAA notice for these doctors.  The Veteran was 
then contacted on November 24, 2009 and alerted to the fact that 
2 additional authorized release forms were being mailed out and 
he needed to sign them so the RO could obtain these treatment 
records.  The Veteran did not return the release forms.  The RO 
left a message for the Veteran to the same effect on December 29, 
2009 and received no response.  The Court has held that the duty 
to assist is not always a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  As such, the Board finds that the duty 
to assist, with regard to records, is satisfied.

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that, as 
discussed below, the evidence of record does not warrant one.  
See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present 
case, there is nothing in the record, other than the Veteran's 
own lay statements, that his prostate cancer is related to 
exposure of Agent Orange.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the Veteran's current disability and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (the Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for a malignant tumor may 
be established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because, as discussed below, the Veteran's prostate cancer was 
not diagnosed and treated until 2007, 35 years after service.

There also exists a presumption for certain diseases associated 
with exposure to herbicide agents, which may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to be 
due to an association with herbicide agents include AL 
amyloidosis, chloracne or other acne form disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma.  Id.

Presumption of Herbicide Exposure Analysis

Although prostate cancer is on the list of presumptive disease 
associated with herbicide exposure, the Veteran does not have 
confirmed service in Vietnam during the Vietnam War era.  A 
December 2009 response from the National Personnel Records Center 
(NPRC) indicated the Veteran served aboard the USS Kitty Hawk 
CVA-63 in the official waters of Vietnam from June 28, 1969 to 
July 15, 1969 and from July 27, 1969 to August 16, 1969.  
However, there is no evidence of record which shows that the 
Veteran had actual service in Republic of Vietnam.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involve duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the 
General Counsel for VA held that service on a deep-water naval 
vessel off the shores of Vietnam may not be considered service in 
the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(West 2002).  See VAOPGCPREC 27-97 (July 23, 1997).  The United 
States Court of Appeals for the Federal Circuit has clearly held 
that VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the course of 
duty in order to be entitled to a presumption of herbicide 
exposure and service connection for diseases associated with that 
exposure constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 
(2009).  Service on inland waterways (also called brown water 
service) is also considered to be sufficient to invoke the 
presumption.

The Board notes that VA has recently recognized that certain Navy 
ships sailed into "brown" water areas of the Republic of 
Vietnam, such as the Saigon River.  These ships were identified 
in the Compensation and Pension Service Bulletin in January 2010.  
The USS Kitty Hawk, a deep water naval vessel, was not listed.  
Further, the Veteran has not identified as being on any other 
ship, or otherwise indicated that he spent any time in the 
Republic of Vietnam which would require the presumption to be 
applied.  To the contrary, the Veteran's August 2010 VA Form 9 
indicated that he served only onboard the USS Kitty Hawk and 
believes he drank contaminated water and inhaled the herbicide 
which was being sprayed onshore.  However, as noted above, 
service alone aboard a deep water vessel, even in the official 
waters of Vietnam, is not enough to trigger the presumption of 
herbicide exposure.
As such, the presumption does not apply here.  See 38 C.F.R. § 
3.309(e).  Service connection on the basis of presumptive 
exposure to herbicide agents, including Agent Orange, is 
therefore not warranted.

While service connection may not be granted on a presumptive 
basis for prostate cancer, the Veteran is not precluded from 
establishing service connection with evidence that such cancer 
was incurred during service or is otherwise related to service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this 
extent, the Board finds that a preponderance of the evidence is 
against the Veteran's claim, and the claim of service connection 
for prostate cancer must be denied.

Direct Service Connection Analysis

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, generally there 
must be probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, the Veteran has been diagnosed with 
prostate cancer.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the current 
disability and military service.

The Veteran had multiple medical evaluations while he was in 
service.  At his entrance examination in June 1968 the examiner 
noted no defects of the genitourinary system and on the Report of 
Medical History the Veteran stated he was in good health.  A 
January 1970 medical examination showed no defects noted by the 
examiner and the Veteran was found to be physically qualified for 
duty as an air-controlman.  In a January 1970 Report of Medical 
History the Veteran reported his only health issues to be from 
pre-service, which included a rupture and an undescended testicle 
which had been fixed by surgery.

In a January 1971 medical evaluation the Veteran was found to be 
free from defects, including his genitourinary system, and he 
reported no prostate problems.  In the Veteran's separation 
examination of December 1972 the Veteran was found to have no 
health defects and he was ultimately qualified for separation.

In short, the records are devoid of any complaints, diagnoses, or 
treatments consistent with symptoms of prostate cancer.  The lack 
of findings of record weighs against the Veteran's assertion that 
he suffered this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board concludes it has not.

After separation from service, there are no records reflecting 
complaints, diagnoses, or treatment for prostate cancer until the 
reference to a hospitalization in May 2007, 35 years after 
separation from service.  On the Veteran's October 2009 claim for 
service connection, he noted that his prostate cancer began in 
May 2007 and he was hospitalized at that time for 1 week.  The 
length of time between separation from service and evidence of 
prostate cancer 35 years later weighs against a showing of 
continuity of symptomatology.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

As noted above, the first post-service indication of the 
Veteran's prostate cancer is reported in the Veteran's claim for 
service connection as having begun in May 2007.  There is a VA 
treatment record from August 2009 which noted that the Veteran 
was diagnosed with prostate cancer in 2007 and later had surgery.  
The Veteran's private physician also submitted a statement in 
October 2009 which stated that the Veteran had a history of 
prostate cancer and he previously underwent a prostatectomy.  The 
statement also reported that the Veteran had severe stricture 
disease.  These records do not link the Veteran's prostate cancer 
to service.  Further, there is no evidence on file establishing 
an etiological link between his current prostate cancer and an 
event or occurrence in-service.  

The Board also notes that in the Veteran's August 2010 VA Form 9 
he references exposure to gases in a "gas house" while in-
service.  However, he has not alleged that this testing was in 
any way related to any health problems that he previously had or 
currently has, including prostate cancer.  Furthermore, even 
assuming he was exposed to "gases" during active duty, there is 
no medical opinion linking this alleged gas exposure to any 
health problems.  

The Board acknowledges that the Veteran himself has claimed that 
his prostate cancer is the result of his active service.  
However, as a layperson, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the 
Veteran is competent to report (1) symptoms observable to a 
layperson, e.g., pain; (2) a diagnosis that is later confirmed by 
clinical findings; or (3) a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his prostate 
cancer is etiologically related to his active service.  The 
normal medical findings throughout and at separation from 
service, as well as the absence of a diagnosis or treatment for 
35 years after service are also probative evidence against the 
claim for direct service connection.  Accordingly, the Board 
concludes that the preponderance of the evidence is against the 
claim of service connection for prostate cancer on both a 
presumptive and direct basis, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).







ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


